DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1-20 were originally presented with the following restriction requirement mailed 2/25/2022:  

    PNG
    media_image1.png
    100
    621
    media_image1.png
    Greyscale

	In response, Applicant has cancelled claims 1-20 and provided new claims 21-40 all drawn to an electric vehicle and responds with “Applicant provisionally elects Invention I, new claims 21-40, allegedly drawn to a battery module” which is not clear given all of the new claims are drawn to an electric vehicle.  The new claims necessitate the new grounds of restriction set forth below.  Some additional comments follow with respect to the new claims 21-40.  

3.	It is noted that a new claim set is required as there are now two claim 22’s in order to avoid a future Notice of Non-Compliance:

    PNG
    media_image2.png
    348
    665
    media_image2.png
    Greyscale

4.	The claims are entirely new and do not match any of the subject matter set forth in the original claim set.  No comments are made by Applicant are provided as to how the newly added claims are specifically supported, wherein the subsequent response and any future claim amendments should be accompanied with comments that specifically point out support for the prior claim amendments (see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims in order to avoid a potential 35 U.S.C. 112(a)/first paragraph rejection.  See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP 714.02 and  2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").

5.	It is noted that the application claims priority to a provisional application.  If Applicant contends that the provisional application supports the claimed features, then the comments should make reference to paragraph (or page/line) numbers of the provisional versus the non-provisional such that a proper effective filing date may be accorded to the claims.

Election/Restriction
6.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-27 and 34-40, drawn to an electric vehicle, classified in H01M 10/625.
II. Claims 28-33, drawn to an electric vehicle, classified in H01M 10/6556.
7.	The inventions are independent or distinct, each from the other because:
Inventions I and II are all directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
In the instant case, Invention I has two independent claims (claim 21 and claim 34) that are in proper combination-subcombination format.  Invention I requires that a first battery block of the plurality of battery blocks is connected to a first side of a cooling plate, and wherein a second battery block of the plurality of battery blocks is connected to a second side of the cooling plate opposite the first side which is not required of Invention II.  Inventions I and II may have a materially different design as Invention II could have a plurality of battery blocks all connected to a single, top side of a cooling plate.  Furthermore, Invention II requires wherein the electric vehicle has a central cooling plate configured to have liquid coolant circulated therethough which is not required of Invention I.  Thus, Invention I may have a materially different design such as one configured as a solid heat sink plate with no coolant circulation therethrough.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

8.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

9.	A telephone call was not made given the issues detailed in sections 2-5 including the lack of comments for support of the new claims and given there are two claim 22’s that require correction by Applicant for examination purposes. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA J BARROW/Primary Examiner, Art Unit 1729